Citation Nr: 0821513	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether the veteran filed a timely notice of disagreement 
(NOD) with respect to a June 11, 2003 rating decision.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an earlier effective date 
for the grant of service connection for PTSD.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for hypertension.

This matter also arises from a statement given by the veteran 
and received by the RO on September 23, 2004.  The RO 
interpreted the statement both as a notice of disagreement 
(NOD) with an April 2002 RO rating decision and as a request 
to re-open the issue of entitlement to an earlier effective 
date for the grant of service connection of PTSD.  In 
correspondence sent in October 2006, the RO informed the 
veteran that his NOD was not timely, and the veteran appealed 
the issue of timeliness.  In a separate May 2007 decision, 
the RO found that new and material evidence had not been 
submitted to reopen a claim for entitlement to an earlier 
effective date for the grant of service connection of PTSD, 
and the present appeal ensued.

The issues of entitlement to service connection for 
hypertension and whether new and material evidence has been 
submitted to reopen a claim for entitlement to an earlier 
effective date for the grant of service connection of PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an April 23, 2002 rating decision, the RO established 
service-connection for PTSD with a 10 percent evaluation and 
an effective date of November 30, 2001.

2.  In a statement received by the RO on January 15, 2003, 
the veteran requested a reconsideration of the April 2002 
rating decision based on the availability of additional 
evidence.

3.  In a June 11, 2003 rating decision, the RO increased the 
evaluation of PTSD to 70 percent with an effective date of 
November 30, 2001.

4.  The only correspondence from the veteran received by the 
RO within one year of the June 16, 2003 notification of the 
June 11, 2003 decision was a claim for an increased rating 
received on July 17, 2003.


CONCLUSION OF LAW

The veteran did not file a timely NOD regarding a June 11, 
2003 rating decision, and thus, the determination is final.  
38 U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.109, 20.200, 20.201, 20.302(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, and to identify the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the issue of timeliness of a NOD, VCAA notice is not 
required because the United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000).
Law and Regulations

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (2007).  Except in the case of 
simultaneously contested claims, a claimant, or his or her  
representative, must file a NOD with a determination by the 
RO within one year from the date that that RO mails notice of 
the determination to him or her.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2007).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Factual Background and Analysis

In this case, the veteran was originally granted service 
connection for PTSD with an initial evaluation of 10 percent 
in an April 2002 RO rating decision with an effective date of 
November 30, 2001.  In January 2003, the veteran filed for 
reconsideration of the decision based on additional treatment 
records.  On June 16, 2003, the RO sent the veteran a letter 
informing him of a June 11, 2003 decision granting him an 
evaluation of 70 percent for PTSD with an effective date of 
November 30, 2001.  This letter was not returned as 
undeliverable.  Thus, June 16, 2003 is the appropriate date 
of notice in this case.

The veteran submitted a statement received by the RO on July 
17, 2003 in which he requested a rating of 100 percent for 
his service-connected PTSD.  To support his claim, he 
enclosed a copy of a letter that his doctor wrote.  The Board 
finds that this statement constitutes a new claim for an 
increased rating for the veteran's service-connected PTSD.  
It cannot reasonably be construed as a NOD as it does not 
express disagreement with any specific issue or rating 
decision or express a desire for appellate review.  See 38 
C.F.R. § 20.201 (2007).

Later, the veteran filed a statement with the RO titled 
"Request for Reconsideration, in the Alternative, Notice of 
Disagreement" concerning his PTSD effective date.  Although 
the letter is dated April 8, 2004, it is date stamped 
September 23, 2004 by the RO.  Stuck to the letter is a Post-
It note from the veteran indicating that he was re-submitting 
the letter dated April 8, 2004, because he was told during a 
phone call with the RO that the RO had not received it.  The 
Post-It is also date stamped September 23, 2004.  The letter 
is untimely.  The date stamp indicating when it was filed at 
the RO is more than one year after the June 16, 2003 notice.  
See 38 C.F.R. § 20.302(a).  The veteran did not request an 
extension of time, and he has not asserted that he had good 
cause for filing late.

Since it has been decided herein that the veteran did not 
file a timely NOD with respect to the June 2003 rating 
decision, such rating decision is considered final.

ORDER

A timely Notice of Disagreement (NOD) with respect to a June 
11, 2003 rating decision was not filed and the appeal as to 
this issue is denied.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in April 2005 and October 2006.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in a letter dated in March 2006.

Hypertension

The veteran has asserted that his hypertension is secondary 
to his service-connected PTSD.  The evidence of record does 
not indicate an exact date when the veteran was first 
diagnosed with PTSD.  The evidence of record also does not 
definitively indicate an exact date when the veteran was 
first diagnosed with hypertension.  Based on the evidence of 
record, no conclusion can be drawn regarding whether the 
veteran's hypertension pre-dated his PTSD.

In private medical correspondence dated February 2005, 
E.W.H., M.D., opines that within a reasonable degree of 
medical certainty, the veteran's PTSD contributed 
significantly to his hypertension.  He indicated that the 
veteran's hypertension should be service connected for that 
reason.  Dr. H., as a medical doctor, can provide competent 
evidence regarding the veteran's current symptoms and 
diagnosis.  However, the Board observes that Dr. H. is not a 
cardiologist and did not have the benefit of review of the 
veteran's medical treatment records.

The United States Court of Appeals for Veterans Claims has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  To date, there has been no medical opinion 
based on all of the evidence of record which addresses the 
question of aggravation of the veteran's currently 
demonstrated hypertension by his service-connected PTSD.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
February 2005 letter from Dr. H. provides competent medical 
evidence indicating that the veteran currently has 
hypertension.  However, as Dr. H., did not have access to the 
claims file, the Board finds that the veteran should be 
afforded a VA examination which will provide an etiology 
opinion based on the complete claims file.

Earlier Effective Date

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the required notice it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.

A review of the October 2006 notice shows the RO identified 
the basis for the effective date in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish an earlier effective date that were found 
insufficient in the previous decision.

In June 2007, the veteran submitted a notice of disagreement 
(NOD) with a rating decision issued in May 2007 which found 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to an earlier effective date 
for the grant of service connection of PTSD.  The filing of a 
NOD initiates the appeal process.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  The RO has not yet had the 
opportunity to issue a Statement of the Case regarding this 
issue.  38 C.F.R. § 19.26 (2007).  The United States Court of 
Appeals for Veterans Claims has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the RO 
to issue a statement of the case and to provide the veteran 
an opportunity to perfect the appeal.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2007), including issuance of an 
appropriate statement of the case 
addressing the issue of whether new and 
material evidence has been submitted to 
reopen a claim for entitlement to an 
earlier effective date for the grant of 
service connection of PTSD.  The 
veteran should be advised of need to 
file a timely substantive appeal if the 
veteran desires to complete an appeal 
as to this issue.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for 
hypertension.  After the veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
cardiovascular  examination to determine 
the etiology of his hypertension.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon a 
review of the claims folder and physical 
examination of the veteran, the physician 
is to opine whether it is at least as 
likely as not (50 percent probability or 
greater) that the claimed hypertension 
was caused by the veteran's PTSD.  If not 
caused by the PTSD, the examiner is 
requested to determine if the service 
connected PTSD aggravates the 
hypertension.  If it is determined that 
the veteran's service-connected PTSD has 
worsened his hypertension, the medical 
provider, if possible, should quantify 
the degree to which the PTSD has worsened 
the veteran's hypertension beyond its 
normal progression.  If quantifying the 
effect is not possible, the physician 
should so state.

If the physician opines that the 
veteran's PTSD has not caused or 
aggravated his hypertension, she/he is 
requested to opine whether it is at least 
as likely as not (50 percent probability 
or greater) that the claimed hypertension 
was incurred by the veteran's active duty 
service.

Sustainable reasons and bases are to be 
provided for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for hypertension should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


